Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
The claims are amended wherein the “other criteria” now “include[es] any of latency, capacity, cost and reliability thresholds”. However, while the amendment further defines a number of possible “criteria” as being “included”, it still may be openly interpreted as being only part of a whole spectrum of “other criteria” similar to a “comprising” transitional phrase. See MPEP 2111.03, section I. Such an amendment does not negate the findings of the previous rejections under 35 USC 112(a). Therefore, despite this amendment, the findings continue to apply and the rejections are maintained.
Additionally, there are 112(b) issues previously raised in the final rejection and also noted in the advisory action mailed 1 September 2022 that are untreated, specifically regarding “the corresponding values” limitations which have insufficient antecedent basis. Therefore, the 112(b) rejections are also maintained. Also, as also mentioned in the advisory action, there is a 35 USC 112(d) issue with claim 10. That rejection is introduced below.
Regarding the prior art rejection, they have been updated in light of the instant amendments but they are otherwise maintained given their relevant teachings.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6, 8-15 and 17-19 recite “providing a user interface that includes one or more slide bars for selection of any of a plurality of criteria and one or more check boxes for including or excluding options, wherein the one or more slide bars each include either a range or a threshold for the corresponding values” and “receiving a request for a path in a network including a plurality of network elements interconnected to one another via links, wherein the request includes values for the plurality of criteria, wherein the plurality of criteria include trust, privacy, and secrecy in addition to other criteria” which are “each based on values of the corresponding one or more slide bars and selections in the one or more check boxes”. In view of paragraphs 0008, 0040, and 0058, there does not appear to be any original support for the “plurality of criteria” “each” being “based on” the “selections in the one or more check boxes”. Therefore, these limitations are held to be new matter.
Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “criteria” such as “trust, privacy, and secrecy”, does not reasonably provide enablement for “other criteria”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. See MPEP § 2164.08.
Throughout the disclosure, “criteria” is disclosed in different types such as “one or more of trust, privacy, and secrecy”. Specifically, paragraphs 0005 and 0015 describe wherein “the multiple criteria” “can include unique criteria, including trust, privacy, security, cost (in currency), etc.” Paragraphs 0008 and 0059 describes wherein a “plurality of criteria can further include any of latency, capacity, cost, jitter, and loss” or “cost that equates to a value to operate and/or a value of equipment”. Paragraph 0021 describes that “criteria could include latency, capacity, trust, privacy, confidentiality (security), cost (in currency), and reliability features, including packet loss, packet jitter, and link utilization”. Paragraph 0024 describes wherein “criteria” “can include, without limitation, latency, capacity, cost, trust, privacy, secrecy, jitter, loss, etc.” Paragraph 0030 further describes the “trust” “criteria”. Paragraph 0035 describes that “some criteria values need to be assigned a priori, such as via the NMS 20. Examples of assigned data might be geographic location, trust level, or dollar cost”. 
The Examiner finds these disclosures of “criteria” to have proper enablement. However, the claims require that “other criteria” be included “in addition to” the claimed “plurality of criteria”. While the specification certainly describes further types of “criteria”, the claims do not fully enable the selection of any sort of contemplated “other criteria” which clearly goes beyond the scope of the disclosure. Nowhere does the disclosure specifically provide each and every possible example of “criteria”, nor could it as explained by Applicant within the disclosure. Therefore, it cannot be reasonably said that Applicant invented each and every “criteria” that could be used to “utilize[e] a multi-criteria path selection process to determine the path through the plurality of network elements over the links” “based on the plurality of criteria and the associated values” to perform the invention as intended. The lack of disclosure commensurate with the scope of these claims is evident and undue experimentation would be required by one skilled in the art to be able to make or use the invention within the full scope as currently claimed.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims which are therefore rejected for lack of enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8-15 and 17-19 recite “providing a user interface that includes one or more slide bars for selection of any of a plurality of criteria and one or more check boxes for including or excluding options, wherein the one or more slide bars each include either a range or a threshold for the corresponding values” and “receiving a request for a path in a network including a plurality of network elements interconnected to one another via links, wherein the request includes values for the plurality of criteria, wherein the plurality of criteria include trust, privacy, and secrecy in addition to other criteria” in which “each based on values of the corresponding one or more slide bars and selections in the one or more check boxes”. The phrase “in addition to” then referring to “other criteria” wherein the limitations specifically require that “each” of the “plurality of criteria” is “based on values of the corresponding one or more slide bars and selections in the one or more check boxes” renders the claim(s) indefinite because the claim(s) include(s) “other criteria” not actually disclosed (those encompassed by the phrase “in addition to”), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d) regarding exemplary claim language.
	For examination purposes, Examiner will interpret “other criteria” using the broadest reasonable interpretation standard in light of the specification. See MPEP § 2111.
	Furthermore, the limitation of “the corresponding values” recited within claims 1-6, 8-15 and 17-19 has insufficient antecedent basis within the claims. Examiner will assume that this limitation is being newly introduced and the “corresponding values” are for the “one or more slide bars” which are assumed to be the same as the later recited “values of the corresponding one or more slide bars” and “the associated values”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “wherein the plurality of criteria further includes any of latency, capacity, cost, jitter, and loss.” However, claim 1 which precedes claim 10 already recites “other criteria including any of latency, capacity, cost, and reliability thresholds”. Paragraph 0029 within the specification discloses that “Jitter and loss are so-called reliability thresholds that can be applied to packet networks.” Therefore, this claims fails to further limit the recitations of claim 1 and is therefore rejected for being in improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9288143 B2 to Stuart in view of US 8565075 B2 to Russell et al. (“Russell”) and in further view of US 10210347 B2 to McCorkendale et al. (“McCorkendale”) and also in further view of US 9671943 B2 to Van der Velden.
Regarding claim 1, Stuart taught a non-transitory computer-readable medium having instructions stored thereon for programming a processing device to perform steps of (consider column 13, lines 3-24):
receiving a request for a path in a network including a plurality of network elements interconnected to one another via links, wherein the request includes values for a plurality of criteria; utilizing a multi-criteria path selection process to determine the path through the plurality of network elements over the links based on the plurality of criteria and the associated values; and providing a display of the determined path in a network map. (consider column 2, lines 36-52, “The SDN manager (100) enables network architects or other users to design and create end-to-end paths through a SDN domain using a map of the topology of the network. The map of the topology is displayed to the user via a number of graphical user interfaces (GUIs). The paths created using the SDN manager (100) is achieved through the GUIs provided by the SDN manager (100). Each path displayed within the GUI of the mapped topology represents a data path in hardware from two or more nodes in the SDN domain…In another example, data flow paths may be automatically created by the SDN manager (100)…In one example, the SDN manager (100) selects the two end nodes based on user input. In another example, the user selects the end nodes via the GUIs. In this example of automatic data flow path creation, the GUI displays to the user an option of choosing an “optimized data flow path” or a “shortest data flow path” wherein “An optimized data flow path is defined by a data flow path within the network with the most bandwidth available. A shortest data flow path is defined by a data flow path within the network with the fewest hops between the two selected end nodes.”) (consider further column 4, line 65-column 5, line 9 wherein “The SDN manager (100) may display the number of graphical user interfaces (GUIs) on the display device (109)” including “aspects of the topology of the network including a number of devices within the network, communication links between the devices, and a number of data flow paths between a number of nodes within the network” and wherein “The GUIs may further display a selected data flow path as the data flow path through which a first node and a second node communicate”) (consider further column 10, lines 26-45 wherein “A number of buttons (402, 403) may be presented to the user to allow the user to select a type of automatically-determined data flow path within the network (200). For example, an “optimized path” button (402) and a “shortest path” button (403) may be presented to the user for user selection. If the user selects the shortest path button (403), then the SDN manager (100), executing the data flow path determination module (112), will generate a data flow path between computing device (223) and computing device (226) that includes the fewest amount of hops, or, in other words, the lowest hop count. A hop may be defined as one segment of a transmission path between adjacent nodes in a routed network. Thus, a hop count may be defined as a measure of the links between two nodes within a network. A hop count of five means that four nodes separate the source and destination devices. Thus, the shortest path between computing device (223) and computing device (226), assuming the data flow path (404) depicted in dashed lines in FIG. 4 is the shortest data flow path, then the hop count between computing device (223) and computing device (226) is nine, with eight intermediary nodes.”)
Stuart may be interpreted as not expressly teaching wherein the plurality of criteria include trust, privacy, and secrecy in addition to other criteria, however, Stuart does teach the plurality of criteria and the associated values which relate to network path metrics, wherein the plurality of criteria further includes any of latency, capacity, cost, jitter, and loss (again, consider column 2, lines 55-59, “An optimized data flow path is defined by a data flow path within the network with the most bandwidth available. A shortest data flow path is defined by a data flow path within the network with the fewest hops between the two selected end nodes.” and column 10, lines 26-45 regarding the various “paths” “generated” including “optimized path” and “shortest path”).
In an analogous art relating to network path selection, Russell teaches wherein values for criteria can be sent in a request for a path for a network, the criteria including trust and other criteria (consider column 2, lines 55-59, “An optimized data flow path is defined by a data flow path within the network with the most bandwidth available. A shortest data flow path is defined by a data flow path within the network with the fewest hops between the two selected end nodes.” and column 10, lines 26-45 regarding the various “paths” “generated” including “optimized path” and “shortest path”). (consider column 3, line 54-column 4, line 3 wherein “the platform 125 determines the available paths from a source network element (or node), e.g., DXC 113, to a destination network element, e.g., DXC 119. The available paths are then sorted according to a predetermined criterion (or criteria), as in step 303. The criteria can be based on hop length, or any other metric. The hop count then is the number of subsequent legs (or segments) along the path from source node to destination node. Next, the platform 125 can filter the sorted paths using, according to one embodiment, a particular network element and/or location (step 305). This filtering capability thus permits the non-selection of a particular DXC (e.g., the DXC has been known to be unreliable) or a DXC within a certain location (e.g., if the location is generally overloaded with heavy traffic). In step 307, a path from the remaining ones is selected for use” and column 4, lines 63-66 and associated Figure 5A, “An Exclude button 521 eliminates the paths that user designates for removal; as mentioned earlier, the exclusion can be based on network element and/or location.”) (consider also Figure 5E and column 5, lines 5-10)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the plurality of criteria taught in Stuart with the more specific criteria of trust relating to network path metrics taught in Russell such that their combination includes every element as claimed. The Examiner finds that the teaching within Russell demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Stuart and Russell may be interpreted as not expressly teaching within the plurality of criteria further includes privacy and secrecy.
However, in an analogous art, McCorkendale taught that a request is received wherein a privacy criteria may be received in a request that may quantify a number of links a network path is routed over for network obfuscation. (consider column 11, lines 37-63 wherein “information” “extracted from a network communication” “may identify a request from a user of the client device to add a certain level of privacy to the network communication, and/or to future network communications related to the network communication”) (consider further column 13, lines 19-59 wherein a “privacy profile may include any combination of one or more conditions relating to a…explicit user privacy request, network activity categories, network traffic categories, client device location, or any other conditions. A privacy profile may also include any combination of one or more rules, such as rules for encrypting (e.g., using one or more of IPsec, TLS, SSL, DTLS, MPPE, SSTP, MPVPN, SSH VPN, onion routing, and Tor), and/or anonymizing (e.g., using proxy servers, onion routing, and/or Tor) network communications” such that a “user” may use a “button” “to indicate that the user wishes to add privacy to network communications” such that “In some embodiments, a user may further configure a level of privacy to add to communications when the control button is pressed. For example, a user may select to use a certain type of encryption over VPN, a certain number of proxy hops, onion routing, and/or Tor.”)
McCorkendale also taught that a request is received wherein a secrecy criteria may be received in a request that may quantify a level of encryption utilized on network links. (consider column 11, lines 37-63 wherein “information” “extracted from a network communication” “may identify a request from a user of the client device to add a certain level of privacy to the network communication, and/or to future network communications related to the network communication”) (consider further column 13, lines 19-59 wherein a “privacy profile may include any combination of one or more conditions relating to a…explicit user privacy request, network activity categories, network traffic categories, client device location, or any other conditions. A privacy profile may also include any combination of one or more rules, such as rules for encrypting (e.g., using one or more of IPsec, TLS, SSL, DTLS, MPPE, SSTP, MPVPN, SSH VPN, onion routing, and Tor), and/or anonymizing (e.g., using proxy servers, onion routing, and/or Tor) network communications” such that a “user” may use a “button” “to indicate that the user wishes to add privacy to network communications” such that “In some embodiments, a user may further configure a level of privacy to add to communications when the control button is pressed. For example, a user may select to use a certain type of encryption over VPN, a certain number of proxy hops, onion routing, and/or Tor.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the criteria taught in Stuart and Russell with the privacy taught in McCorkendale such that their combination includes every element as claimed. The Examiner finds that the teaching within McCorkendale demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Stuart, Russell and McCorkendale may be interpreted as not expressly teaching providing a user interface that includes i) one or more slide bars for selection of a plurality of criteria and ii) one or more check boxes for including or excluding any of the plurality of criteria, wherein the one or more slide bars each include either a range or a threshold for the corresponding values, wherein the plurality of criteria of trust, privacy, and secrecy in addition to other criteria, each based on values of the corresponding one or more slide bars and selections in the one or more check boxes.
However, Stuart taught providing a user interface that includes a plurality of user interface elements for selection of any of the plurality of criteria (again, consider column 2, lines 36-52, column 4, line 65-column 5, line 9 and column 10, lines 26-45, particularly wherein “A number of buttons (402, 403) may be presented to the user to allow the user to select a type of automatically-determined data flow path within the network (200). For example, an “optimized path” button (402) and a “shortest path” button (403) may be presented to the user for user selection.”)
Russell also similar taught providing a user interface that includes a user interface element for selection of the criteria (again, consider column 4, lines 63-66 and associated Figure 5A and also column 5, lines 5-10 and associated Figure 5E regarding the “button”).
In an analogous art relating to user interfaces, Van der Velden taught that the use of user interface elements such as slide bars for selection within a user interface for selection of options or parameters such that the slide bars may be used include either a range or a threshold for a corresponding value to be presented was well-known and used in the art (consider column 1, line 13-21). Van der Velden also taught that using checkboxes within a user interface was also well-known and used in the art in order to select options and/or tune parameters (consider column 1, line 13-21). Van der Velden also further taught that a plurality of user interface elements may be used in conjunction with each other so as a value of an element may be dependent on the value of another element such a change in a value causes a change in the value of other element (consider column 4, line 65-column 5, line 6).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Stuart, Russell and McCorkendale to include the taught features of Van der Velden such that the modification includes every element as claimed. Given Stuart, Russell and McCorkendale’s disclosure of user interfaces and elements for selection of any of the plurality of criteria, Van der Velden specifically taught that use of user interface elements such as one or more slide bars for selection of a plurality of criteria and either a range or a threshold for the corresponding values of the criteria and one or more check boxes for including or excluding options by selection was well-known and used in the art and that a plurality of user interface elements may be used in conjunction with each other so as a value of an element may be dependent on the value of another element such a change in a value causes a change in the value of other element (consider column 4, line 65-column 5, line 6). Given this specific advantage in Van der Velden, one skilled in the art would have been motivated to modify the teachings of Stuart, Russell and McCorkendale with the teachings of Van der Velden such that the user interface as taught in Stuart, Russell and McCorkendale may be further enhanced with specific user interface elements such as slide bar(s) and checkbox(es) as taught in Van der Velden so that a user interface could be provided that includes one or more slide bars for selection of a plurality of criteria and one or more check boxes for including or excluding options, wherein the one or more slide bars each include either a range or a threshold for the corresponding values, wherein the plurality of criteria of trust, privacy, and secrecy in addition to other criteria, each based on values of the corresponding one or more slide bars and selections in the one or more check boxes as claimed. Therefore, such a modification of the teachings of Stuart, Russell and McCorkendale with the teachings of Van der Velden would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 2, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart may be interpreted as not expressly teaching, however, Russell did teach wherein the trust quantifies trustworthiness of each link in the network and the values of trust are any of a rating based on the trust and a selection for inclusion or exclusion based on the trust. (again, consider column 3, line 54-column 4, line 3, specifically wherein “the platform 125 can filter the sorted paths using, according to one embodiment, a particular network element and/or location (step 305). This filtering capability thus permits the non-selection of a particular DXC (e.g., the DXC has been known to be unreliable) or a DXC within a certain location (e.g., if the location is generally overloaded with heavy traffic). In step 307, a path from the remaining ones is selected for use” and column 4, lines 63-66, “An Exclude button 521 eliminates the paths that user designates for removal; as mentioned earlier, the exclusion can be based on network element and/or location.”)
The motivations regarding the obviousness of claim 1 also apply to claim 2, therefore, claim 2 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Stuart and Russell and the same rationale supporting the conclusion of obviousness.
	Regarding claim 3, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 2.
Stuart may be interpreted as not expressly teaching, however, Russell did teach wherein the selection for inclusion or exclusion includes any of manufacturer of the network elements associated with each link in the network, country where the network elements are located in, and network operator of the network elements. (again, consider column 3, line 54-column 4, line 3, specifically wherein “the platform 125 can filter the sorted paths using, according to one embodiment, a particular network element and/or location (step 305). This filtering capability thus permits the non-selection of a particular DXC (e.g., the DXC has been known to be unreliable) or a DXC within a certain location (e.g., if the location is generally overloaded with heavy traffic). In step 307, a path from the remaining ones is selected for use” and column 4, lines 63-66, “An Exclude button 521 eliminates the paths that user designates for removal; as mentioned earlier, the exclusion can be based on network element and/or location.”)
The motivations regarding the obviousness of claim 1 also apply to claim 3, therefore, claim 3 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Stuart and Russell and the same rationale supporting the conclusion of obviousness.
Regarding claim 4, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart and Russell may be interpreted as not expressly teaching wherein the privacy quantifies a number of the links the network path is routed over for network obfuscation.
However, McCorkendale taught that a request is received wherein a privacy criteria may be received in a request that may quantify a number of links a network path is routed over for network obfuscation. (consider column 11, lines 37-63 wherein “information” “extracted from a network communication” “may identify a request from a user of the client device to add a certain level of privacy to the network communication, and/or to future network communications related to the network communication”) (consider further column 13, lines 19-59 wherein a “privacy profile may include any combination of one or more conditions relating to a…explicit user privacy request, network activity categories, network traffic categories, client device location, or any other conditions. A privacy profile may also include any combination of one or more rules, such as rules for encrypting (e.g., using one or more of IPsec, TLS, SSL, DTLS, MPPE, SSTP, MPVPN, SSH VPN, onion routing, and Tor), and/or anonymizing (e.g., using proxy servers, onion routing, and/or Tor) network communications” such that a “user” may use a “button” “to indicate that the user wishes to add privacy to network communications” such that “In some embodiments, a user may further configure a level of privacy to add to communications when the control button is pressed. For example, a user may select to use a certain type of encryption over VPN, a certain number of proxy hops, onion routing, and/or Tor.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the criteria taught in Stuart and Russell with the privacy taught in McCorkendale such that their combination includes every element as claimed. The Examiner finds that the teaching within McCorkendale demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 5, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart and Russell may be interpreted as not expressly teaching wherein the secrecy quantifies a level of encryption utilized on the links.
However, McCorkendale taught that a request is received wherein a secrecy criteria may be received in a request that may quantify a level of encryption utilized on network links. (consider column 11, lines 37-63 wherein “information” “extracted from a network communication” “may identify a request from a user of the client device to add a certain level of privacy to the network communication, and/or to future network communications related to the network communication”) (consider further column 13, lines 19-59 wherein a “privacy profile may include any combination of one or more conditions relating to a…explicit user privacy request, network activity categories, network traffic categories, client device location, or any other conditions. A privacy profile may also include any combination of one or more rules, such as rules for encrypting (e.g., using one or more of IPsec, TLS, SSL, DTLS, MPPE, SSTP, MPVPN, SSH VPN, onion routing, and Tor), and/or anonymizing (e.g., using proxy servers, onion routing, and/or Tor) network communications” such that a “user” may use a “button” “to indicate that the user wishes to add privacy to network communications” such that “In some embodiments, a user may further configure a level of privacy to add to communications when the control button is pressed. For example, a user may select to use a certain type of encryption over VPN, a certain number of proxy hops, onion routing, and/or Tor.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the criteria taught in Stuart and Russell with the privacy taught in McCorkendale such that their combination includes every element as claimed. The Examiner finds that the teaching within McCorkendale demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 8, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart, Russell and McCorkendale may be interpreted as not expressly teaching wherein the user interface further includes one or more check boxes for including or excluding the values from one or more of the plurality of criteria, however, Stuart and Russell did teach wherein a user interface may use user interface elements for including or excluding values from one or more of the plurality of criteria as explained above regarding claim 1.
Nevertheless, Van der Velden taught that using checkboxes within a user interface was well-known in used in the art (consider column 1, line 13-21).
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Stuart, Russell, McCorkendale and Van der Velden and the same rationale supporting the conclusion of obviousness.
Regarding claim 10, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart taught wherein the plurality of criteria further includes any of latency, capacity, cost, jitter, and loss. (again, consider column 2, lines 55-59, “An optimized data flow path is defined by a data flow path within the network with the most bandwidth available. A shortest data flow path is defined by a data flow path within the network with the fewest hops between the two selected end nodes.” and column 10, lines 26-45 regarding the various “paths” “generated” including “optimized path” and “shortest path”)
Regarding claim 13, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart taught wherein the associated values are one of assigned in advance, computed, and based on measurements in the network. (again, consider column 2, lines 55-59, “An optimized data flow path is defined by a data flow path within the network with the most bandwidth available. A shortest data flow path is defined by a data flow path within the network with the fewest hops between the two selected end nodes.” and column 10, lines 26-45 regarding the various “paths” “generated” including “optimized path” and “shortest path”) (consider also column 6, lines 30-37, “The SDN manager (100) may further include a data flow monitoring module (113) to, when executed by the processor (101), monitor the data flow paths within the computing network. The data flow monitoring module (113) may automatically and continuously monitor the various data flow paths within the computing network including, for example, currently utilized data flow paths, an optimized data flow path, a shortest data flow path, or combinations thereof.”)
Claims 14 and 18 recite a method and processing device comprising one or more processors and memory comprising instructions that, when executed, cause the one or more processors to perform substantially the same limitations as recited in claim 1 and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Stuart, Russell, McCorkendale and Van der Velden and the same rationale supporting the conclusion of obviousness.	
Claims 15 and 19 recite a method and processing device comprising one or more processors and memory comprising instructions that, when executed, cause the one or more processors to perform substantially the same limitations as recited in claims 4 and 5 in combination and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Stuart, Russell, McCorkendale and Van der Velden and the same rationale supporting the conclusion of obviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart, Russell, McCorkendale and Van der Velden as applied to claim 5 above, and further in view of US 7710894 B2 to Karstens.
Regarding claim 6, Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 5.
Stuart, Russell, McCorkendale and Van der Velden may be interpreted as not expressly teaching wherein the level of encryption utilized on the links is quantified as a value between an unencrypted link up to a hardware encrypted link, however, McCorkendale did teach various levels of encryption (again, consider column 11, lines 37-63 wherein “information” “extracted from a network communication” “may identify a request from a user of the client device to add a certain level of privacy to the network communication, and/or to future network communications related to the network communication”) (again, consider further column 13, lines 19-59 wherein a “privacy profile may include any combination of one or more conditions relating to a…explicit user privacy request, network activity categories, network traffic categories, client device location, or any other conditions. A privacy profile may also include any combination of one or more rules, such as rules for encrypting (e.g., using one or more of IPsec, TLS, SSL, DTLS, MPPE, SSTP, MPVPN, SSH VPN, onion routing, and Tor), and/or anonymizing (e.g., using proxy servers, onion routing, and/or Tor) network communications” such that a “user” may use a “button” “to indicate that the user wishes to add privacy to network communications” such that “In some embodiments, a user may further configure a level of privacy to add to communications when the control button is pressed. For example, a user may select to use a certain type of encryption over VPN, a certain number of proxy hops, onion routing, and/or Tor.”) 
In an analogous art relating to network encryption levels, Karstens taught wherein various levels of encryption exist between an unencrypted link up to a hardware encrypted link such that the levels may be quantified as a value for selection (consider column 1, lines 62-64 regarding “different levels of encryption ranging from none to 256-bit encryption”) (consider further column 3, lines 60-67 wherein a “user” “may set preferences for different networks” including “encryption levels”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Stuart, Russell, McCorkendale and Van der Velden to include the taught features of Karstens such that the modification includes every element as claimed. Given Stuart, Russell, McCorkendale and Van der Velden’s disclosure of various levels of encryption available to apply to a network link, Karstens specifically taught that various level of encryption may be qualified as a range between an unencrypted link up to a hardware encrypted link (column 1, lines 62-64) such that a user may select their preferred encryption level (column 3, lines 60-67). Given this specific advantage in Karstens, one skilled in the art would have been motivated to modify the teachings of Stuart, Russell, McCorkendale and Van der Velden with the teachings of Karstens such that the various levels of encryption as taught in Stuart, Russell, McCorkendale and Van der Velden between an unencrypted link up to a hardware encrypted link such that the levels may be quantified as a value for selection as taught in Karstens so that the level of encryption utilized on the links is quantified as a value between an unencrypted link up to a hardware encrypted link as claimed. Therefore, such a modification of the teachings of Stuart, Russell, McCorkendale and Van der Velden with the teachings of Karstens would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart, Russell, McCorkendale and Van der Velden as applied to claims 1 and 14 above, and further in view of US 20220006697 A1 to Hill et al. (“Hill”).
	Regarding claim 9, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart, Russell, McCorkendale and Van der Velden may be interpreted as not expressly teaching wherein the steps further include updating the network map to visually change any links in the network based on selections in the user interface, wherein non-compliant links are visually distinguished from compliant links based on the selections, however, Stuart, Russell, McCorkendale and Van der Velden did teach the network map within a user interface which visually display links in the network and that selections within the user interface using user interface elements by a user may be performed (again, consider column 2, lines 36-52, column 4, line 65-column 5, line 9 and column 10, lines 26-45 of Stuart) (consider also column 4, lines 63-66 and associated Figure 5A and also column 5, lines 5-10 and associated Figure 5E of Russell).
In an analogous art relating to network path selection and displaying network paths on a user interface using a network map, Hill taught that a network map may be updated to visually change any links in the network based on selections in the user interface, wherein non-compliant links are visually distinguished from compliant links based on the selections (consider paragraphs 0059-0060 and 0075 regarding the “map” which “may include a geographical map oriented around the geographic locations of the generated communications path” and that “other communication paths may be displayed in other geographic maps, depending on the geographic locations of the components included in the communication path” and also for “displaying one or more network paths 914, 916 and associated parameters 910, 912 for auditing a diversity aspect of the network paths”) (consider further paragraph 0062 wherein the “the communication path displayed in the map portion 402 may include one or more colors along the displayed path”) (consider further paragraph 0065 wherein “The user interface 400 may also include a parameter input portion 404 that provides a location for a user to provide or select one or more parameters to control the generation of the communication path or control the display of generated communication paths”) (consider further paragraph 0069 wherein “the user interface 400 may include a path display portion 422 for displaying information of one or more communication paths. In one particular implementation, the information displayed may be associated with the communication path illustrated in the map portion 402, although information from any number of communication paths may be displayed”) (consider further paragraphs 0071 and 0073 wherein “an auditing of diversity aspects of a network path or circuit” may be performed such that “For an existing network path, a diversity parameter associated with the path against other related network paths may be audited and verified through the network path computation tool”) (consider further paragraphs 0077-0078 wherein “To begin the diversity audit process, the path computation tool 106 may receive a selection of two or more of the displayed network paths via the user interface 900. For example, the displayed network path information 910 or the mapped network path 914 for the path identified by the circuit identifier 906 may be selected for inclusion in the diversity audit via an input device interacting with the user interface 900” such that “Upon executing the diversity audit, the path computation tool 106 may display the results of the diversity audit via the user interface 126. In particular, FIG. 10 is an example screenshot of a user interface 1000 displaying diversity audit results for a network path according to one implementation” including “the results may be provided to an alarm or notification system to notify a network administrator or network customer to the audit results”) (consider further paragraphs 0081 and 0085 wherein “The results of the cable diversity audit may, therefore, be compared to the parameter and a pass or fail indication may be displayed. In one implementation, if the cable diversity audit indicates that the network path is not cable diverse from the other selected associated network paths although the request for the network path included a cable diversity parameter, the user interface 1000 indicator 1006 may indicate a failed audit, such as through a red-colored indicator. Alternatively, if the cable diversity audit indicates that the network path is cable diverse from the other selected associated network paths in accordance with the cable diversity parameter for the network path, the indicator may indicate a passed audit, such as through a green-colored indicator. Thus, the user interface 1000 provides results of the cable diversity audit for the selected network paths” and that “one or more of the displayed results 1006-1016 may be selected and additional information associated with the result may be displayed on the user interface. For example, upon selection of a failed diversity indicator 1006, the user interface may display specific information of the network portion in which the lack of diversity occurred between the selected network paths. This information may be obtained and used to alter one or more network paths or reconfigure at least a portion of the network to obtain the type of diversity in which the audit indicated a failure”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding network path selection and displaying network paths on a user interface using a network map, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 17 recites a method that contains substantially the same limitations as recited in claim 9 and is also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Stuart, Russell, McCorkendale, Van der Velden and Hill and the same rationale supporting the conclusion of obviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart, Russell, McCorkendale and Van der Velden as applied to claim 1 above, and further in view of US 7668959 B2 to Okajima et al. (“Okajima”).
Regarding claim 11, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart, Russell, McCorkendale and Van der Velden may be interpreted as not expressly teaching wherein the plurality of criteria further includes cost that equates to a value to operate and/or a value of equipment.
However, in an analogous art relating to network path selection, Okajima teaches wherein a cost that equates to a value to operate and/or a value of equipment may be used as a criterion for determining a path (consider column 4, lines 7-37 wherein various “link metrics” such as “cost” are used wherein the “cost” “metric” “is a link metric indicating cost necessary for use of the link. The cost is determined by a billing scheme and a cost per billing unit. The billing scheme is either of free (no charge), flat rate billing (fixed charge scheme), time-based billing (time charge scheme), usage-based billing (as-used charge scheme), and so on.)”) (consider further column 6, lines 29-32 wherein “the link manager 1 performs link selection (a link selecting process) (step S9). The link selecting process is a process of selecting a link most adapted to the preference designated by the user”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the criteria taught in Stuart, Russell, McCorkendale and Van der Velden with the criteria of a cost that equates to a value to operate and/or a value of equipment taught in Okajima such that their combination includes every element as claimed. The Examiner finds that the teaching within Okajima demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 12, the combined teachings of Stuart, Russell, McCorkendale and Van der Velden taught the non-transitory computer-readable medium of claim 1.
Stuart, Russell, McCorkendale and Van der Velden may be interpreted as not expressly teaching wherein the steps further include adding a new criterion to the plurality of criteria for use in the multi-criteria path selection process, however, Russell expressly suggests that any sort of criteria may be used (again, consider column 3, lines 58-61, “The available paths are then sorted according to a predetermined criterion (or criteria), as in step 303. The criteria can be based on hop length, or any other metric.”)
In an analogous art relating to multi-criteria network path selection, Okajima taught that a criterion may be added for use in a multi-criteria path selection process (consider column 4, line 7-column 5, line 9 wherein various “link metrics” such as “cost”, “link type”, “tolerable speed”, “QoS support”, “power consumption”, and “sleep mode support” are used and wherein a metric “enabled/disabled” “is a link metric indicating whether the user forcedly has set the link enabled or disabled” and wherein during the “determination of the precedence of the links, the link manager 1 makes a pattern of priorities of link metrics desired to give priority and defines it as a preference” such as “Cost”, “Quality”, “Security”, and “Communication Time”) (consider further column 5, lines 32-36 and 48-51 wherein “the constant link metrics are obtained by a method in which the user manually notifies the link manager 1 of the link metrics, a method of automatically notifying the link manager 1 of the link metrics upon mounting of the interface of the link, and so on” and that the “enabled/disabled” “metric” “is set by the user”) (consider further column 6, lines 29-32 wherein “the link manager 1 performs link selection (a link selecting process) (step S9). The link selecting process is a process of selecting a link most adapted to the preference designated by the user”) (consider further column 7, lines 46-50 wherein “the user or the applications selected either of the predetermined preferences, but the system may also be configured so that the user or the applications can arbitrarily set an order of comparative priorities of the link metrics.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Stuart, Russell, McCorkendale and Van der Velden to include the taught features of Okajima such that the modification includes every element as claimed. Given Stuart, Russell, McCorkendale and Van der Velden’s disclosure of the plurality of criteria and that any sort of contemplated criteria may be used, Okajima specifically taught that a criterion may be arbitrarily added by the user to order to fulfill a user-desired priority (column 5, lines 32-36 and 48-51, column 6, lines 29-32 and column 7, lines 46-50). Given this specific advantage in Okajima, one skilled in the art would have been motivated to modify the teachings of Stuart, Russell, McCorkendale and Van der Velden with the teachings of Okajima such that the plurality of criteria used in the multi-criteria path selection process as taught in Stuart, Russell, McCorkendale and Van der Velden may be added to so as to additionally use an added criterion in a multi-criteria path selection process as taught in Okajima so that a new criterion can be added to the plurality of criteria for use in the multi-criteria path selection process as claimed. Therefore, such a modification of the teachings of Stuart, Russell, McCorkendale and Van der Velden with the teachings of Okajima would have yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459